Citation Nr: 1128963	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bronchitis with possible bronchiectasis, initially evaluated as noncompensably disabling prior to August 3, 2010, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a January 2008 videoconference hearing before an Acting Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

In April 2008, the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the case is once again before the Board for appellate consideration of the issue on appeal.

The Board notes that, in a December 2010 rating decision, the RO granted an increased rating for the Veteran's respiratory disorder, assigning a 10 percent rating, effective from August 3, 2010.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal and has been returned to the Board for further adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).  

However, the Board additionally notes that the Board's April 2008 remand also remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The grant of service connection for those conditions in the December 2010 rating decision is a complete grant of the benefits sought for those issues, and they are therefore no longer before the Board.  As there has been no disagreement or appeal as to the downstream elements of effective date or compensation level, no such issues are in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Prior to August 3, 2010, the Veteran's service-connected respiratory disorder, on pulmonary function testing, was manifested by post-bronchodilator Forced Expiratory Volume in one second (FEV-1) of greater than 100 percent and a post-bronchodilator Forced Vital Capacity (FVC) of more than 100 percent; the record also does not demonstrate an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  

2.  From August 3, 2010, the Veteran's service-connected respiratory disorder has been manifested by FEV-1/FVC of between 71 and 80 percent predicted, but not by FEV-1 of between 56 and 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO(SB)] from 56 to 65 percent predicted; the record also does not demonstrate incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged antibiotic usage more than twice a year. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bronchitis with possible bronchiectasis were not met prior to August 3, 2010.  71 Fed. Reg. 52457-10 (Sept. 6, 2006); 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6604 (2010).  

2.  The criteria for a current disability rating in excess of 10 percent for bronchitis with possible bronchiectasis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6604 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated January 2004, August 2004, March 2006, May 2008, June 2008 and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  The appeal for a higher initial rating originates, however, from the grant of service connection for that disability.  Consequently, Vazquez-Flores is inapplicable.  Nevertheless, the June 2008 letter contained information sufficient for compliance with Vazquez-Flores.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  These reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to an initial compensable rating for his service-connected respiratory disorder and entitlement to a rating in excess of 10 percent for that condition from August 3, 2010.  Essentially, the Veteran contends that the evaluations assigned for that condition do not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection for a respiratory disorder in January 1970.  A September 1970 rating decision denied entitlement to service connection for that condition, finding that there was no evidence of a respiratory disorder on examination.  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In November 2003 the Veteran attempted to reopen his claim for a respiratory disorder.  In an October 2004 rating decision, the RO declined to reopen, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) with this decision.  The RO issued a Statement of the Case (SOC) in February 2005, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2005.  In a January 2006 rating decision, the RO reopened the Veteran's claim on that issue and granted entitlement to service connection, assigning a noncompensable rating effective from November 21, 2003, the date the Veteran filed his claim to reopen.  The Veteran submitted a Notice of Disagreement (NOD) in February 2006, disputing the noncompensable rating.  The RO issued a Statement of the Case (SOC) in March 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2007.  

The Veteran's claim first came before the Board in April 2008, at which time the Veteran's claim for an initial compensable rating was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Before returning the case to the Board, the RO/AMC issued a December 2010 rating decision, granting entitlement to a 10 percent rating for the Veteran's service-connected respiratory disorder, effective from August 3, 2010.  As noted above, this increase does not constitute a full grant of all benefits possible.  Accordingly, that issue remains on appeal and has been returned to the Board for further adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As noted, the Veteran's service-connected respiratory disorder was initially assigned a noncompensable rating.  That rating was increased to 10 percent effective from August 3, 2010. 

The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports, and both written and oral statements from the Veteran and other individuals.  

With his November 2003 claim, the Veteran submitted a statement wherein he reported that towards the end of his basic training, he contracted an upper respiratory infection that caused pneumonia.  He stated that he subsequently developed a chronic, productive cough, and that subsequent testing of the mucus revealed a heavy presence of yeast.  He reported that this cough has never gone away, and that the condition has become worse with time.  He stated that whenever there is irritation to his airway, he develops a productive cough that keeps the airway inflamed and is slow to resolve.  

Private treatment records from August 2005 indicate that the Veteran was evaluated for a recurrent chronic cough.  Physical examination revealed that the Veteran was in no acute distress.  Respiratory excursion was normal and clear on auscultation and percussion.  No wheezing or rhonchi were noted.  The examiner's impression was recurrent respiratory infections associated with prolonged cough, and he stated that he suspected that the Veteran may have an area of minor abnormality involving his respiratory tract, such as focal bronchiectasis, that leads to recurrent bronchitis infections and chronic cough.  A spirometry report from that time revealed FEV-1 to be 97.8 percent of predicted and FEV-1/FVC to be 95.9 percent of predicted.  X-rays showed mild diffuse bronchial wall thickening with no focal infiltrate or pleural effusion.  The heart was mildly enlarged and there was focal eventration of both hemidiaphragms.  

In November 2005, the Veteran was afforded a comprehensive VA examination in support of his claim.  During that examination, the Veteran reported that he was actively working, had not been sick over the past 12 months, and had not had to take any days off work.  The Veteran reported that, since his in-service incident, he had had episodes at least once or twice a year, lasting anywhere from four to six weeks, that involved a cough with purulent sputum.  He stated that, through rare, he would sometimes have some hemoptysis, and that during these episodes, he lost his appetite.  The Veteran also stated that, during these episodes, he had dyspnea on exertion.  Physical examination revealed normal results.  Examination of the lungs indicated normal AP diameter, and the lungs were clear on auscultation, with no evidence of wheezing on forced expiration.  A pulmonary function test and x-ray were ordered, both of which revealed normal results.  The pulmonary function test revealed FEV-1 at 103 percent predicted and FVC at 109 percent predicted.  The examiner diagnosed the Veteran with mild recurrent bronchitis, with possible bronchiectasis.  

The Veteran testified at a hearing before an Acting Veterans Law Judge in January 2008.  During that hearing, the Veteran reiterated his previous statements about his in-service symptomatology and treatment.  He also reported that he had had a persistent cough since that time, and that any kind of cold or flu exacerbated the symptoms to the point where they were debilitating.  He indicated that if he exercised or ran, he easily became short of breath and started coughing.  

The Veteran was afforded an additional VA examination in August 2010.  The examiner indicated performing a thorough review of the Veteran's claims file, including service treatment records and post-service treatment records.  During the examination, the Veteran reported that he was currently working as an environmental compliance specialist and that he had not missed any work due to his respiratory condition.  He did report limitations in prolonged exercise, as well as a limited ability to visit abandoned waste sites during exacerbations of his respiratory condition.  However, he indicated that there had been no respiratory limitations over the past two years, and that he had not had any incapacitating episodes in that time.  The examiner noted that the Veteran did not have any symptoms at the time of the examination, and indicated that the Veteran reported that his last symptoms were two years ago, with an exacerbation lasting for about three months.  Physical examination did not reveal any abnormal breath sounds.  Radiographic imagery did not reveal evidence of cardiomegaly, cardiac decompensation, pleural effusion, pneumonia or other acute intrathoracic disease.  The examiner diagnosed the Veteran with chronic bronchitis with focal bronchiectasis resulting in chronic obstructive airway disease (COPD).  A pulmonary function test was also performed at this time.  No airflow limitation was noted and no significant improvement was indicated with use of a bronchodilator.  FEV-1 was 91 percent of predicted and FEV-1/FVC was 76 percent predicted.  The examiner noted that the RV and TLC-VA were significantly increased, indicating air-trapping and poor gas distribution.  Other lung volumes were normal.  The examiner also indicated that DLCO was significantly increased, at 144 percent of predicted.  The examiner cited this test, noting that FEV-1/FVC was 76 percent predicted, and stated that there was an obstructive pattern noted on that test.  The examiner also stated that the Veteran was currently asymptomatic due to his bronchitis, focal bronchiectasis, or any residuals thereof, indicating that the Veteran's disability pattern was intermittent, resulting in significant reduction in exercise tolerance during exacerbations.  

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  

The Veteran's respiratory disorder has been rated under Diagnostic Code 6600 and 6601, for chronic bronchitis and bronchiectasis.  Diseases of the trachea and bronchus are evaluated under Diagnostic Codes 6600 through 6604, in terms of location of disability and pertinent symptomatology.

Diagnostic Code 6601, for bronchiectasis, states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring best rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.  

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this diagnostic code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO(SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease, are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97.

Diagnostic Codes 6602 and 6603 are for bronchial asthma and pulmonary emphysema, neither of which has been shown by the record.  

VA evaluates pulmonary function test (PFT) results based on post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46,723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006). 

The Board notes that separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted above, the Veteran was initially assigned a noncompensable rating for his service-connected respiratory disorder, and was assigned a 10 percent rating for that condition effective from August 3, 2010.  Accordingly, there are two separate rating periods that the Board must evaluate.  

With regard to the appeal period prior to August 3, 2010, and after a careful review of the relevant evidence, the Board finds that a compensable rating is not warranted.  There is no clinical evidence showing FEV-1 of 71 to 80 percent predicted, DLCO of 66 to 80 percent predicted, or intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  Although the November 2005 pulmonary function test indicates potentially compensable findings based on FEV-1/FVC, the Board notes that post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, and that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006).  Accordingly, a compensable rating for that period is not warranted. 

With regard to the appeal period beginning on August 3, 2010, the Board finds that the criteria for a rating of 10 percent have been met, but that the criteria for a rating in excess of 10 percent have not been met.  In this regard, the Board notes that the August 2010 VA examination does not indicate that FEV-1 is 56 to 70 percent predicted, that FEV-1/FVC is 56 to 70 percent predicted, that DLCO (SB) is 56 to 65 percent predicted, that there have been incapacitating episodes of infection of 



two to four weeks total duration per year, or that the Veteran has a daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged antibiotic usage more than twice a year.  Accordingly, a rating in excess of 10 percent is not warranted.  

The Board has considered entitlement to an increased rating under other potentially applicable diagnostic codes, but finds that there is no basis for entitlement to an increased rating under any other diagnostic code.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation, but the record does not show that the Veteran's appealed disability, alone has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's service-connected respiratory disorder warrants a compensable rating prior to August 3, 2010, or a rating in excess of 10 percent thereafter.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work, and there is no allegation that his service-connected conditions, including his respiratory disorder, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to an initial compensable disability rating for the Veteran's service-connected bronchitis with possible bronchiectasis prior to August 3, 2010, and a disability rating in excess of 10 percent thereafter, is denied. 




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


